Order entered July 25, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00831-CR

                              EX PARTE REGINALD GUTHRIE

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F15-39516-L

                                             ORDER
       The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his pretrial application for writ of habeas corpus. This is an accelerated appeal

and is governed by Texas Rule of Appellate Procedure 31.

       We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it within TEN DAYS of the date of this order. See TEX. R. APP. P. 25.2(a), (d); Cortez v.

State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       We ORDER the D a l l a s County District Clerk to file the clerk’s record by

August 8, 2018.      We ORDER that the clerk’s record contain copies of the indictment,

application for writ of habeas corpus, the State’s response to the writ application, any documents

related to the application for writ of habeas corpus, the trial court’s written order adjudicating the

writ application, and the trial court’s certification of appellant’s right to appeal. The parties may

request supplementation of additional items from the district clerk.
           We ORDER court reporter Victoria Franklin to file the reporter’s record of the writ

hearing by August 8, 2018.

           After the record has been filed, the Court will set the time for filing briefs and notify the

parties of the submission date and panel.

           We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,

Presiding Judge, Criminal District Court No. 5; Victoria Franklin, official court reporter,

Criminal District Court No. 5; Felicia Pitre, Dallas County District Clerk; and counsel for all

parties.

                                                         /s/     LANA MYERS
                                                                 JUSTICE